DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-22 are pending.
Claims 1-22 are rejected.
This application has been reassigned to a new examiner.
Election/Restrictions
After further consideration, the restriction requirements mailed 16 May 2019 and 20 January 2022 are withdrawn. All claims are rejoined. Independent claim 10 recites a taxonomic database comprising features which is generic to the limitation of independent claim 1 of a taxonomic database comprising a set of relative abundance ranges.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Claims 1-22 are given the benefit of Provisional Application No. 62/066,369, filed 21 October 2014.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 November 2017, 28 March 2019, 06 October 2021, and 22 October 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were received on 18 September 2017.  These drawings are accepted.
Nucleotide and/or Amino Acid Sequence Disclosures
The sequence listing received 05 February 2018 has been entered into the application file.
Claim Interpretation
The system and treatment system of claim 1 has been interpreted to be a computer, as discussed in the specification at paragraphs 37 and 70.
The limitation in independent claims 1 of “promote a therapy” and in independent claim 10 of “promoting a therapy” has been interpreted as data recommending a therapy.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Following the flowchart in MPEP 2106:
Step 2A Prong one
Independent claim 1 recites a computer that executes a process of analyzing a taxonomic reference database of abundance ranges for taxa associated with gut-related conditions, analyzes a user derived microorganism sequence data to determine a user abundance range for taxa, compares the user taxa abundance to the reference abundance ranges, determine a gut-related condition of the user based on the comparison, and promoting a therapy for the gut-related condition. Independent claim 10 recites a process of generating a taxonomic reference database comprising features associated with taxa, generating a microorganism sequence database comprising features from a user sample, comparing reference database features and the user database features, determining a microorganism-related condition of the user from the comparison, and promoting a therapy for the microorganism-related condition of the user. Independent claim 1, but for the limitation of using a generic computer, and independent claim 10 recite the mental process grouping of abstract ideas noted above.
Dependent claim 2 further recites a mental process of determining a set of relative abundance ranges of taxa in the reference database that are taxa associated with the gut-related condition of the user. Dependent claim 3 further recites a mental process of determining reference database markers based on sequence reads from primers based on a shared marker characteristic across a plurality of taxa. Dependent claim 4 further recites a mental process of considering sequence similarities between the reference markers and the markers associated with the gut-related condition of the user. Dependent claim 5 further recites a mental process of considering data generated by a handling system of sequences of amplified nucleic acids of a user sample wherein the sequences are sequences of taxa associated with the gut-related condition. Dependent claim 6 further recites a mental process of promoting a consumable therapy. Dependent claims 7 and 8 further recite a mental process of considering data of taxa of at least one of a set of recited microorganism species. Dependent claim 9 and 11 further recite a mental process of promoting a therapy of probiotics associated with a set of taxa. Dependent claim 12 further recites a mental process of promoting a therapy of probiotics based on a diet-associated dataset. Dependent claim 13 further recites a mental process of considering user microbiome composition diversity and microbiome functional diversity. Dependent claim 14 further recites a mental process of considering user microbiome gut-related conditions associated with antibiotics and user microbiome pharmacogenomics features. Dependent claim 15 further recites a mental process of comparing reference database features and the user database features regarding at least one of presence of microbiome composition features, absence of the microbiome composition features, relative abundance for taxonomic groups of the set of taxa, diversity of microbiome composition including taxonomic and functional features, a ratio between at least two features associated with the set of taxa, interactions between the taxonomic groups, and phylogenetic distance between the taxonomic groups. Dependent claim 16 further recites a mental process of comparing reference database features and the user database features regarding relative abundance for taxonomic groups of the set of taxa. Dependent claim 17 further recites a mental process of making a database of reference relative abundance ranges from a set of biological samples and datasets of a population of users. Dependent claim 18 further recites a mental process of comparing reference database features and the user database features comprises performing at least one of: a prediction analysis, multi hypothesis testing, a random forest test, principal component analysis, significance index analysis, risk score analysis, and meta- analysis. Dependent claims 19 and 20 further recite a mental process of promoting a therapy that comprises a probiotics therapy associated with a set of taxa. Dependent claim 21 further recites a mental process of considering a microorganism-related condition of a user comprises at least one of Diarrhea, Irritable Bowel Syndrome (IBS), Inflammatory Bowel Disease (IBD), Crohn's Disease, Ulcerative Colitis, Constipation, Abdominal Tenderness, Bloating, Flatulence, Obesity, Type II Diabetes, Prediabetes, Kidney Stones, Cardiovascular health, and Anxiety. Dependent claim 22 further recites a mental process in one embodiment of diagnosing a gut-related condition.
Step 2A Prong two
This judicial exception is not integrated into a practical application because the additional element of a computer in claim 1 does not improve the functioning of a generic computer and does not integrate the recited judicial exception into a practical application. The additional element in claim 1 of a handling system that manipulates a container comprising biological material from a user and a sequencing system is a data gathering system that does not integrate the recited judicial exception into a practical application. The additional element of amplification of biological samples and generating a sequence dataset in claim 17 is a data gathering step that does not integrate the recited judicial exception into a practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a computer in claim 1 is conventional.
	Regarding conventionality of computer components and computer processes, the MPEP states at 2106.05(b):
2106.05(b)    Particular Machine [R-10.2019]
When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).
It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id.
All claims must be evaluated for eligibility using the two-part test from Alice/Mayo. If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test ("M-or-T test"). Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010) (explaining that a claim may be eligible even if it does not satisfy the M-or-T test); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) ("[T]here is nothing that requires a method ‘be tied to a machine or transform an article’ to be patentable"). And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an 'inventive concept.'").
Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether an element (or combination of elements) is a particular machine. For information on the definition of the term "machine," see MPEP § 2106.03.
When determining whether a machine recited in a claim provides significantly more, the following factors are relevant.
I.    THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)
II.    WHETHER THE MACHINE OR APPARATUS IMPLEMENTS THE STEPS OF THE METHOD
Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").
III.    WHETHER ITS INVOLVEMENT IS EXTRA-SOLUTION ACTIVITY OR A FIELD-OF-USE
Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.

The MPEP further discusses conventional computer processes at 2106.05(d)II:

	II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).
The additional element in claim 1 of a handling system that manipulates a container comprising biological material from a user and a sequencing system is conventional. Evidence for the conventionality is shown in Slatko et al. (Current Protocols in Molecular Biology 7.2.1-7.2.28 (2011)). Slatko et al. reviews automated DNA sequencing and shows on page 7.2.6 commercially available automated sequencing devices that feature automated loading of samples to a sequencer.
The additional element of amplification of biological samples and generating a sequence dataset in claim 17 is conventional. Evidence for the conventionality is shown in Morgan et al. (Gastroenterology vol. 146, pages 1437-1448 (May 2014). Morgan et al. reviews metagenomic analysis of the gut microbiome and shows on page 1438 amplification of 16s ribosomal nucleic acids followed by cloning and sequencing. Morgan et al. states on page 1438 that 16s sequencing is the most widely used platform for studies of the gut microbiome.
Claim Rejections - 35 USC § 103
Claim 12 is not obvious over the prior art cited below which does not show analysis of dietary behavior to design probiotic therapy.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Colwell et al. (U.S. Patent No. 8,478,544 (cited in the Information Disclosure Statement received 09 November 2017) in view of Li et al. (Nature Biotechnology vol. 32, pages 834-841 (August 2014) in view of Morgan et al. (Gastroenterology vol. 146, pages 1437-1448 (May 2014) in view of Preidis et al. (Gastroenterology vol. 136, pages 2015-2031 (2009)).
Independent claim 1 recites a computer that executes a process of analyzing a taxonomic reference database of abundance ranges for taxa associated with gut-related conditions, analyzes a user derived microorganism sequence data to determine a user abundance range for taxa, compares the user taxa abundance to the reference abundance ranges, determine a gut-related condition of the user based on the comparison, and promoting a therapy for the gut-related condition. Independent claim 10 recites a process of generating a taxonomic reference database comprising features associated with taxa, generating a microorganism sequence database comprising features from a user sample, comparing reference database features and the user database features, determining a microorganism-related condition of the user from the comparison, and promoting a therapy for the microorganism-related condition of the user.
Dependent claim 2 further recites a process of determining a set of relative abundance ranges of taxa in the reference database that are taxa associated with the gut-related condition of the user. Dependent claim 3 further recites a process of determining reference database markers based on sequence reads from primers based on a shared marker characteristic across a plurality of taxa. Dependent claim 4 further recites a process of considering sequence similarities between the reference markers and the markers associated with the gut-related condition of the user. Dependent claim 5 further recites a process of considering data generated by a handling system of sequences of amplified nucleic acids of a user sample wherein the sequences are sequences of taxa associated with the gut-related condition. Dependent claim 6 further recites a process of promoting a consumable therapy. Dependent claims 7 and 8 further recite a process of considering data of taxa of at least one of a set of recited microorganism species. Dependent claim 9 and 11 further recite a process of promoting a therapy of probiotics associated with a set of taxa. Dependent claim 13 further recites a process of considering user microbiome composition diversity and microbiome functional diversity. Dependent claim 14 further recites a mental process of considering user microbiome gut-related conditions associated with antibiotics and user microbiome pharmacogenomics features. Dependent claim 15 further recites a process of comparing reference database features and the user database features regarding at least one of presence of microbiome composition features, absence of the microbiome composition features, relative abundance for taxonomic groups of the set of taxa, diversity of microbiome composition including taxonomic and functional features, a ratio between at least two features associated with the set of taxa, interactions between the taxonomic groups, and phylogenetic distance between the taxonomic groups. Dependent claim 16 further recites a process of comparing reference database features and the user database features regarding relative abundance for taxonomic groups of the set of taxa. Dependent claim 17 further recites a process of making a database of reference relative abundance ranges from a set of biological samples and datasets of a population of users. Dependent claim 18 further recites a mental process of comparing reference database features and the user database features comprises performing at least one of: a prediction analysis, multi hypothesis testing, a random forest test, principal component analysis, significance index analysis, risk score analysis, and meta- analysis. Dependent claims 19 and 20 further recite a process of promoting a therapy that comprises a probiotics therapy associated with a set of taxa. Dependent claim 21 further recites a process of considering a microorganism-related condition of a user comprises at least one of Diarrhea, Irritable Bowel Syndrome (IBS), Inflammatory Bowel Disease (IBD), Crohn's Disease, Ulcerative Colitis, Constipation, Abdominal Tenderness, Bloating, Flatulence, Obesity, Type II Diabetes, Prediabetes, Kidney Stones, Cardiovascular health, and Anxiety. Dependent claim 22 further recites a process in one embodiment of diagnosing a gut-related condition.
Colwell et al. shows a process of comparing microbiome constituents of a sample to a reference at column 6. Colwell et al. shows annotations of features of microbiome constituents at column 8, considering abundances of microbiome constituents at Figure 19 and columns 24, 33, ands 38, analysis of taxa present in microbiomes at columns 18-19, disease associations and analysis of clinical samples at column 20, instruments to process and sequence samples at column 23, and comparisons to a reference database at columns 25-35. Caldwell et al. shows human microbiome comprises Clostridium difficile (a species claimed in claim 8) in column 37.
Colwell et al. does not show details of abundances in a microbiome database, analysis of supplemental sets of samples, use of primers directed to sequence similarities between taxa, functional features of microbiome components, treatment using probiotics, the effect of antibiotic therapy on microbiomes an probiotic therapy, all genus and species of claims 7 and 8, or use of principal component analysis to determine similarities in databases.
Li et al. shows reference databases of microbiomes of the human gut. Li et al. shows use of principal component analysis in figure 4a to analyze similarities between different reference databases. Abundances of database components are shown in figure 4c. Analysis of functional features of microbiome components is shown on page 838. Li et al. provides guidance to analyze 259 fecal sets of microbiome samples on page 835. Li et al. shows a reference microbiome database including Fusobacterium (a limitation of claim 7) in Figure 4c. Li et al. shows in supplemental Table 4 the reference database includes Lactobacillus fermentum (a limitation of claim 19), Lactobacillus delbrueckii (a limitation of claim 20), and Clostridium difficile (a limitation of claim 8).
Morgan et al. reviews metagenomic analysis of the gut microbiome and shows on page 1438 amplification of 16s ribosomal nucleic acids followed by cloning and sequencing.
Preidis et al. reviews probiotic therapy for treating gastrointestinal disease. Preidis et al. shows analysis of the effect of antibiotic therapy on gut microbiomes and probiotic therapy on pages 2017-2018. Preidis et al. shows that Clostridium difficile is a gut microbiome species affected by antibiotic therapy on page 2017 (a limitation of claim 8). Preidis et al. concludes in the abstract and pages 20182021 and Table 1 that probiotics can be beneficial to treat gastrointestinal disease by introducing missing microbiome constituents. Preidis et al. shows irritable bowel syndrome in Table 1.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis of microbiomes of Caldwell et al. by analyzing a human gut microbiome because Li et al., Morgan et al., and Preidis et al provide guidance for the importance of the human gut microbiome to human health. It would have been further obvious to use a reference human gut microbiome database, further comprising sets of data from a plurality of samples because Li et al. provides guidance to construct such a reference database. It would have been further obvious to use primers to the 16s rRNA because Morgan et al. shows that such primers and the 16s rRNA sequences are useful to compare different constituents of the human gut  microbiome. It would have been further obvious to use principal component analysis to consider similarities between databases because Li et al. provides guidance to do so, and further obvious to consider the effect of antibiotics on microbiomes because Preidis et al. shows that antibiotic therapy can disrupt normal microbiome constituents. It would have been further obvious to use probiotic therapy to treat disruptions of a microbiome because Preidis et al. concludes that probiotic therapy is useful to treat gastrointestinal disease by introducing missing microbiome constituents. The particular bacterial species recited in claims 7, 8, 19, and 20 are shown in Li et al. and Preidis et al. to be components of a gut microbiome. It would have been further obvious to treat irritable bowel syndrome because  Preidis et al.. shows irritable bowel syndrome as one disease treatable by probiotics in Table 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 10, 11, 12, 17, 21`, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 19 of U.S. Patent No. 9,703,929 in view of Li et al. (Nature Biotechnology vol. 32, pages 834-841 (August 2014).
Claims 1, 10, and 19 would be anticipatory of instant claims 1, 2, 6, 10, 11, 12, 17, 21`, and 23 except for the limitation in the instant claims of a gut-related condition and limitations of specific bacterial species in the gut microbiome dataset which are not explicitly recited in the issued claims.
Li et al. shows reference databases of microbiomes of the human gut. Li et al. shows a reference microbiome database including Fusobacterium (a limitation of claim 7) in Figure 4c. Li et al. shows in supplemental Table 4 the reference database includes Lactobacillus fermentum (a limitation of claim 19), Lactobacillus delbrueckii (a limitation of claim 20), and Clostridium difficile (a limitation of claim 8). Li et al. shows in the abstract and throughout that the human gut microbiome is useful to study human disease.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of claims 1, 10, and 19 of U.S. Patent No. 9,703,929 in view of the gut microbiome database of Li et al. because Li et al. shows that gut microbiomes are useful to study human disease.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631